OPINION by
Judge Hardin :
Waiving the consideration of the merely legal questions in this case, particularly as to the competency of Miller as a witness for his co-defendant, the partial failure, at least, to sustain the alleged consideration of the sale to the appellants, and the fact as alleged by them that Griffin and Miller fraudulently procured the commissioner’s deed to be made to Miller instead of Griffin to defeat the creditors of the latter, we can not, in view.of all the facts and circumstances proved or admitted by the pleadings, avoid the conclusion to which the court below seems to have been led, that Miller in fraud of the rights of his wards, as well as his sureties to them', either invested their money in the land, or, in contemplation of his insolvency invested or paid his own money for it to such an amount, at least, as to authorize the judgment subjecting so much of the land as is necessary to satisfy the balance due his late wards including the note of Griffin and wife. Although the judgment does not in terms declare the conveyance to Mrs. Griffin either fraudulent as to the claims and equities of the several plaintiffs, nor strictly vol*154untary, yet we regard the relief adjudged, as substantially right, and such as might be sustained upon either of these grounds.

James Caldwell, for appellant.


Van, Winkle, Dunlap, Russell, for appellee.

Wherefore the judgment is affirmed.